Citation Nr: 9933109	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of improved death pension 
overpayment in the original amount of $6873 (US dollars), to 
include the issue of whether waiver of recovery is precluded 
by misrepresentation.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
April 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1997 award 
action of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Beginning in May 1990, the appellant was awarded death 
pension benefits. 

3.  The appellant received wages from employment from 1994 to 
the present, and she failed to report this income to VA 
despite numerous and specific instructions sent to her before 
receipt of this income.

4.  The appellant's improved death pension benefits were 
terminated in 1997, effective February 1997, based on the 
fact that she received earned income beginning in 1994 which 
exceeded the maximum annual rate.  This action created an 
overpayment of $6873 (US dollars).

5.  The overpayment was caused by the appellant's willful 
failure to report earned income, despite her knowledge that 
she was required to do so, and that an overpayment would 
likely result from her failure to report this income.



CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, in the original amount of 
$6873 (US dollars), is precluded by the appellant's 
misrepresentation.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 1.962(b), 1.963(a), 1.965(b)(1), 
3.271(a), 3.277(b), and 3.660(a)(1) and (3) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1990, the veteran, a World War II veteran, passed 
away after suffering from severe gastrointestinal bleeding.  
Certificate of Death Registration, August 1, 1990 (Issue 
Date).  Shortly thereafter, the RO received the appellant's 
application for Dependency and Indemnity Compensation or 
Death Pension.  VA Form 21-534, Application for Dependency 
and Indemnity Compensation or Death Pension by a Surviving 
Spouse or Child (Including Accrued Benefits and Death 
Compensation, Where Applicable), received August 14, 1990.  
On that application, she stated that she was in nonreceipt of 
any type of income.  She was subsequently awarded death 
pension benefits effective August 1, 1990.  Letter to the 
appellant, May 20, 1991.

The Board would note that in the letter notifying her of the 
award, the appellant was told the following:

Your rate of VA pension is directly 
related to your/your family's income.  
Adjustment to your payments must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.   You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.

In 1991 and 1992, the appellant completed a VA Form 21-0518, 
Improved Pension Eligibility Verification Report (Surviving 
Spouse With No Children).  On both of those forms, she 
affirmed that she was not receiving any type of income.  Then 
in 1993 she completed a new VA Form 21-0518 - on said form, 
the appellant wrote that she had received $3180 (US dollars) 
from a union fund (Seafarer's International Union).  She did 
not list any other sources of income.  Based on this 
information, the appellant's pension was reduced and she was 
so notified.  Letter to the appellant, April 12, 1995.

Again, the Board notes that in the notification letter the 
appellant was told that she was responsible for declaring all 
of her income and that any changes in said income might 
modify the amount she received in a pension.  She was further 
informed that by not informing the RO of any additional 
income could result in an overpayment of benefits for which 
she was responsible.  

The following year, 1996, the appellant once again submitted 
a VA Form 21-0518.  On this form, she informed the RO that 
her only source of income was $1060 (US dollars) from the 
Seafarer's International Union.  As in the past, the RO 
adjusted her pension and informed her of her duty to inform 
the RO of any change in her income.  Letter to the appellant, 
June 7, 1996.  The following January, the appellant once 
again completed a VA Form 21-0518 - she only reported income 
from the Seafarer's International Union in the amount of 
$3180 (US dollars).

Two months letter, the RO informed the appellant that it was 
terminating her pension benefits effective January 1, 1994 
(later changed to February 1, 1994).  The reason for the 
termination - the RO discovered that the appellant was 
employed during 1994, 1995, and 1996, and that she earned 
income during those years.  Because she earned that money 
during those years, she incurred an overpayment of pension 
benefits.  The amounts earned during those years respectively 
was $16,044 (US dollars), $7,628 (US dollars), and $19,584 
(US dollars).  

The following March, a letter confirming the implementation 
of the termination of benefits was forwarded to the 
appellant.  Letter to the appellant, March 19, 1997.  The 
appellant was specifically told that because she failed to 
report earned income from January 1, 1994 forward, she was 
paid "too much" in benefits.  Additionally, the appellant 
was advised that she would have to repay the overpayment or 
debt.  The overpayment was calculated to be $6873 (US 
dollars).

The RO forwarded the matter to the RO Committee for Waivers 
which denied a waiver.  In denying the appellant's waiver 
request, the Committee noted:

	. . . it is clearly showed that 
[the] claimant was informed that any 
income received must be reported to VA in 
order to avoid overpayment.  The 
committee concludes that [the] claimant 
must have been fully aware that she was 
not entitled to the VA benefits received 
as she had not informed her earned 
income, therefore, this was not being 
considered to determine her payments 
(sic).  Claimant alleged that after 
paying all her expenses[,] she kept [a] 
little money [and]  that's why she needed 
the money VA was sending and used it.

The committee found that [the] claimant 
incurred [the debt] in bad faith and 
misrepresentation [and it was this bad 
faith and misrepresentation] that led to 
the creation of this debt.  Bad faith is 
found since [the] claimant had enough 
information to know she was not entitled 
to the VA benefit received, however, 
[she] kept it because she need it.  
Misrepresentation is found since [the] 
claimant used $0 on the Eligibility 
Verification Report to inform [the RO of] 
her income from earnings and "No" to 
answer if she received wages or were 
employed at any time during the reporting 
period.  This was done with the intention 
to retain VA benefit to which she [was] 
has not entitled.  Claimant alleged she 
used the wrong[fully obtained] benefit to 
pay [a] lot of expenses she had because 
of a son dying with AIDS.

The finding of bad faith, and 
misrepresentation precluded the committee 
from granting the waiver of this debt.  
38 USC 5302(c) states that the finding of 
any of the following precludes the 
granting of waiver:  fraud, 
misrepresentation or bad faith.  Waiver 
is denied.

VA Form 4-1837, August 18, 1997.  The appellant was informed 
of this decision and she has appealed to the Board for 
review. 

Following her notice of disagreement, the appellant submitted 
a substantive appeal.  In said appeal, the appellant 
indicated that she did not report her wages because she had 
bills to pay and she could not pay those bills without the 
aid of the VA pension.  She reiterated her previous 
statements that the money was used for the payment of bills 
incurred not only by herself, but also her deceased husband 
and her terminally ill son.

It is noted that the appellant has not contested the 
propriety of the creation or amount of overpayment designated 
by VA.  She essentially argues that she is entitled to a full 
waiver of recovery of the overpayment based on undue 
financial hardship.  As such, the Board concludes that a 
determination as to whether the appellant has submitted a 
well-grounded claim need not be addressed.  The well-grounded 
concept applies to the character of the evidence presented by 
a claimant.  Here, there is no dispute as to the evidence, 
but only to the law and its meaning.  As such, the well-
grounded concept is not applicable.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

In determining eligibility for improved pension, payments of 
any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under the provisions of 38 C.F.R. 
§ 3.272 (1999).  See also 38 C.F.R. § 3.271(a) (1999).  A 
surviving spouse who is receiving pension benefits must 
notify the VA of any material change or expected change in 
income that would affect entitlement to receive, or the rate, 
of the benefit being paid.  38 C.F.R. § 3.660(a)(1) (1999); 
see also 38 C.F.R. § 3.277(b) (1999).  The notice must be 
made when the recipient acquires knowledge that she will 
begin to receive additional income.  Id.

Initially, the Board must determine whether the debt was 
properly created.  A review of the record shows that the 
appellant was paid improved death pension benefits from 
January 1994 based on her reported receipt of $0 in earned 
income.  The overpayment was created because the appellant 
failed to properly notify the RO that she began receiving 
earned income in that year.  Pursuant to 38 C.F.R. § 3.660 
(1999), she had a duty to report this change in income, and 
she failed to do so.  Therefore, the overpayment was properly 
created.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  38 
C.F.R. § 3.660(a)(3) (1998).  Waiver of repayment of an 
indebtedness is statutorily precluded if there is any 
indication of fraud, misrepresentation of a material fact, or 
bad faith on the part of the person having an interest in 
obtaining a waiver.  38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1999); 38 C.F.R. § 1.965(b) (1999).  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 1.965).  
Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b) (1998).

The Committee found that the appellant misrepresented a 
material fact in failing to advise VA of her earned income 
since 1994.  After careful review of the record, the Board 
agrees that the overpayment was created due to the 
appellant's misrepresentation of a material fact.  
Accordingly, waiver of recovery of overpayment is statutorily 
precluded.

The evidence of record indicates that the appellant's failure 
to report her earned income was not mere inadvertence.  The 
appellant's contentions are that she did not report her wages 
from employment because she had bills to pay and she did not 
make enough money.  This suggests a level of knowledge on her 
part that reporting her earned income would result in a 
reduction of her pension benefits, and it reflects willful 
misrepresentation of her income.

The appellant's repeated failure to report her earned income 
was the direct cause of the overpayment of VA benefits.  
Therefore, waiver of the debt of $6,873 (US dollars) is 
precluded by law, regardless of the appellant's current 
financial status or any of the other elements of the standard 
of equity and good conscience to which she refers.  See 38 
U.S.C.A. § 5302(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 1.962, 1.963(a), and 1.965 (1999) (directing that 
considerations of equity and good conscience are inapposite 
where fraud, misrepresentation or bad faith is found); see 
also Farless v. Derwinski, 2 Vet. App. 555 (1992).  The 
appellant's appeal is denied.


ORDER

Waiver of recovery of the overpayment of improved death 
pension benefits, in the original amount of $6873 (US 
dollars), is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  There were no sources of income listed.

